Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon gloves and mittens similar in use to cotton gloves and mittens and that the issues are the same in all material respects as those in United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), the claim of the plaintiff was sustained, with the exception of the items of merchandise in protest 60/218 contained in cases 31, 47, and 48, which were withdrawn from warehouse subsequent to the enactment of Public Law 85-645 (T.D. 54676), effective September 13, 1958.